 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       TYRONE HUNT,                                     No. 2:18-cv-3025 JAM KJN P
12                        Plaintiff,
13             v.                                         ORDER
14       J. KRAMER, et al.,
15                        Defendants.
16

17            Plaintiff is a state prisoner, proceeding without counsel. On September 17, 2019, plaintiff

18   filed a motion for an additional 120 day stay of this action. Plaintiff states that he was to be

19   transferred to the Los Angeles County Jail for a resentencing hearing scheduled for September 24,

20   2019. At present, defendants’ motion to dismiss is fully briefed and no additional filing by

21   plaintiff is required at this time. Moreover, the inmate locator website operated by the California

22   Department of Corrections and Rehabilitation (“CDCR”) reflects that plaintiff was still housed in

23   state prison as of September 30, 2019.1 If plaintiff is transferred from CDCR to a different

24   institution, he should file a notice of change of address. It is the plaintiff’s responsibility to keep

25   the court apprised of his current address at all times. Plaintiff has failed to demonstrate good

26   cause for a 120 day stay of this action.

27

28   1
         The website is http://inmatelocator.cdcr.ca.gov/default.aspx (accessed September 30, 2019).
 1             Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for stay (ECF No. 36) is

 2   denied without prejudice.

 3   Dated: October 1, 2019

 4

 5
     /hunt3025.den
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
